Citation Nr: 1040853	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-15 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon




THE ISSUE

Entitlement to service connection for a sinus disability.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel








INTRODUCTION

The appellant is a Veteran who had active service from June 1971 
to September 1992.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating decision by 
the Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.  


REMAND

On October 2005 VA examination, it was noted that the Veteran had 
one (emphasis added) episode (in 1976) of being treated for 
barotrauma in the left maxillary sinus.  Based on the Veteran's 
current complaints of right maxillary sinus disease the examiner 
opined that there was nothing in the claims file to link the 
event in the military showing disease in the left sinus with his 
current right sinus disease.  However, the Board's review of the 
Veteran's service treatment records (STRs) found that in March 
1976 he was initially seen for barotrauma with serosanguineous 
drainage of the left maxillary sinus.  In April 1976 he was seen 
again, for follow-up treatment, and ultimately (in April 1976) 
the symptoms noted to have resolved.  Furthermore, notably, 
December 1976 STRs show that the Veteran was referred by a dental 
clinic for evaluation of acute sinusitis.  He was treated for 
complaints of nasal congestion and tenderness over the right 
maxillary sinus.  The diagnosis was sinusitis right maxillary 
(this was specifically discussed by the Veteran in his February 
2006 notice of disagreement).  Hence, the opinion offered in the 
October 2005 examination report was based on inaccurate factual 
premise, and is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (a physician's opinion based on an inaccurate 
factual premise has no probative value).  Consequently, another 
examination to secure a medical nexus opinion is necessary.  


Furthermore, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans Claims 
held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided notice of 
what type of information and evidence was needed to substantiate 
his claim seeking service connection, but was not notified of the 
criteria for establishing a disability rating or effective date 
of award.  Since the case is being remanded anyway, there is an 
opportunity to correct this notice defect.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter 
providing him appropriate notice under the 
VCAA regarding effective dates of awards and 
the criteria for rating sinus disability in 
accordance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should then arrange for an 
examination of the Veteran by an appropriate 
physician to determine whether he has chronic 
sinus disability (to include sinusitis), and 
if so, the likely etiology of such 
disability.  The examiner must review the 
Veteran's claims file (including this remand, 
and noting the observations above) in 
conjunction with the examination.  Based on 
review of the record and examination of the 
Veteran, the examiner should provide an 
opinion responding to the following:  

(a)	Does the Veteran have a chronic sinus 
disability (to include sinusitis)?
(b)	If so, is it at least as likely as 
not (a 50 percent or better probability) 
that such disability is related to his 
service/complaints noted and treated 
therein.  The examiner must explain the 
rationale for the opinions.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

